Citation Nr: 0902814	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  99-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for education benefits under Chapter 
35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	David Mirhoseini, Attorney at 
Law



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.  He died in July 1996.  The appellant is his surviving 
spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Milwaukee, Wisconsin.  This case was previously before the 
Board, most recently in February 2005 when the Board issued a 
decision denying all of the issues on appeal.

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a May 2008 memorandum decision, the Court reversed the 
February 2005 Board decision to the extent that the Court 
found "that the Board erred in its conclusion that '[t]he 
veteran's tonsillar carcinoma was not otherwise causally 
related to service or to any herbicide exposure therein.'"  
The May 2008 memorandum decision then went on to "also 
remand the claims for entitlement to accrued and educational 
benefits for readjudication consistent with this decision."


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

2.  The veteran applied for service connection for tonsillar 
carcinoma in November 1994; an appeal from RO denial of this 
claim was pending at the Board at the time of the veteran's 
death.

3.  The veteran died in July 1996; the cause of death listed 
on his death certificate is complications from tonsillar 
carcinoma.

4.  The appellant filed a claim for accrued benefits in June 
1997.

5.  In a May 2008 memorandum decision the Court reversed the 
Board's February 2005 decision with regard to the issue of 
service connection for the cause of the veteran's death, and 
found that the veteran's tonsillar carcinoma was causally 
related to service or to herbicide exposure therein.

6.  A service-connected disability, tonsillar carcinoma, was 
the immediate or underlying cause of the veteran's death.

7.  In light of the Court's discussion of the evidence of 
record in the May 2008 memorandum decision, evidence of 
record at the time of the veteran's death supports a finding 
that the veteran's tonsillar carcinoma was causally related 
to service or to herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The veteran's tonsillar carcinoma was causally related to 
his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.1000 (2008).

2.  The veteran's death was caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2008).

3.  At the time of his death, the veteran was entitled to 
compensation benefits based on his claim of service 
connection for tonsillar carcinoma.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 1996); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (1996).

4.  The criteria for entitlement of the appellant to accrued 
disability compensation based on the veteran's pending claim 
of service connection for tonsillar carcinoma have been met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).

5.  The criteria for basic eligibility for Survivors' and 
Dependents' Educational Assistance, pursuant to the 
provisions of Chapter 35, Title 38, United States Code, is 
warranted.  38 U.S.C.A Chapter 35 (West 2002); 38 C.F.R. 
§ 3.807 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the appellant in this case, no further 
discussion of VCAA is necessary at this point.



Analysis

Cause of Death

As discussed in the introduction, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied in a February 2005 Board decision.  
In that decision, the Board found that the most probative 
evidence of record essentially indicated that only a 
speculative link, rather than an 'at least as likely as not' 
probability, could be found between the veteran's tonsillar 
carcinoma and his exposure to herbicides during military 
service.  The Court's 2008 memorandum decision found that, 
with regard to the medical opinions that the Board found to 
be most probative: "The Court cannot conclude that either of 
these opinions, although somewhat speculative, can be 
considered evidence unfavorable to [the] claim."  Therefore, 
the Court explained, it was "left with a definite and firm 
conviction that that the Board erred in its conclusion that 
'[t]he veteran's tonsillar carcinoma was not otherwise 
causally related to service or to any herbicide exposure 
therein.'"

The Court's analysis in this regard explicitly addressed the 
entirety of the evidence of record, evidence both before and 
after the veteran's death, and it is apparent that the focus 
of the Court's address was most directly upon the claim of 
service connection for the cause of the veteran's death.  In 
this respect, the Court explained its determination to 
"reverse the Board's decision and remand this matter to VA 
for further proceedings consistent with this decision."  As 
the Board understands the Court's analysis and reversal in 
this matter, the Board must now find that the veteran's 
tonsillar carcinoma was causally related to service or to 
herbicide exposure therein.

As it is well established in the record that the veteran's 
cause of death has been attributed to his tonsillar 
carcinoma, entitlement to service connection for the cause of 
death is warranted.

Accrued Benefits

Turning to the issue of entitlement to accrued benefits in 
connection with the veteran's claim of entitlement to service 
connection for tonsillary carcinoma pending at the time of 
his death, the Board notes that this claim is not 
interchangeable with the claim of entitlement to service 
connection for the cause of the veteran's death.  The law 
applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.  Much of the evidence discussed in the Court's May 
2008 memorandum decision was evidence not in the claims file 
at the time of the veteran's death.  The Court did not 
expressly reverse the Board's prior decision with regard to 
the issue of accrued benefits, but rather stated "the Court 
will also remand the claims for entitlement to accrued and 
educational benefits for readjudication consistent with this 
decision."

However, the Board notes that the Court's discussion 
identified the evidence the Board found most probative in 
this matter and stated that "The Court cannot conclude that 
either of these opinions, although somewhat speculative, can 
be considered evidence unfavorable to [the] claim."  In 
essence, the Court found that the evidence least supportive 
of the appellant's contention that the veteran's tonsillar 
carcinoma was related to herbicide exposure was, 
nevertheless, not evidence against this contention.  The 
Court also discussed evidence it considered supportive of the 
veteran's claim which included evidence which the Board finds 
was in the claims file at the time of the veteran's death. 

Thus, under the Board's understanding of the Court's May 2008 
memorandum decision, the Board's latest review of the record 
makes it clear that there is probative evidence supportive of 
the claim for accrued benefits which was of record at the 
time of the veteran's death, and there is no evidence of 
record which can be considered to probatively weigh against 
the claim.  Thus, the Board finds that no purpose would be 
served by remanding for further adjudication, and must 
conclude that entitlement to service connection for tonsillar 
carcinoma for accrued benefits purposes is warranted.

Survivors' and Dependents' Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA), 
under Chapter 35, Title 38, of the United States Code, is a 
program of education or special restorative training that may 
be authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either (1) has a 
permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed Forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

The veteran received an honorable discharge from active 
military service.  As discussed above, it has now been 
established that he died as a result of a service-connected 
disability.  Accordingly, basic eligibility for Survivors' 
and Dependents' Educational Assistance, pursuant to the 
provisions of Chapter 35, Title 38, United States Code, is 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
warranted.  To this extent, the appeal is granted.

Service connection for tonsillary carcinoma, for accrued 
benefits purposes, is warranted.  To this extent, the appeal 
is granted.

Basic eligibility for Survivors' and Dependents' Educational 
Assistance, pursuant to the provisions of Chapter 35, Title 
38, United States Code, is warranted.  To this extent, the 
appeal is granted. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


